Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered,  in which Claims 1, 2, 8 and 15 have been amended, and claims 1.20 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 06/03/2022, and in light of Applicant’s amendment to claims 1, 2 and 15 have been fully considered and are moot in view of the new rejection (see infra). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding Claims 1-5, 9-11 and 15-18, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5. 12, and 14-16 of U.S. Patent No. 10,750,060 B2, as shown on the Table below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 9-11 and 15-18 of the instant application is obviousness over claims 1-5. 12, and 14-16 of U.S. Patent 10,750,060 B2, in that claims 1-5. 12, and 14-16 of the U.S. Patent contain all the limitations of claims 1-5, 9-11 and 15-18 of the instant application. claims 1-5, 9-11 and 15-18 of the instant application is therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.
instant application
US 10750060 B2
1. A package comprising: an imaging device including an effective pixel region; an infrared IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device, , in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film without extending beyond an outer perimeter of the light blocking film.
1. A camera module, comprising: 
an imaging device that captures an image; an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin without the transparent resin extending beyond an outer perimeter of the light blocking film.
2. A camera module comprising: 

a substrate; 







an imaging device disposed on the substrate; an infrared  IR cut filter stacked on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device , , disposed in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film without extending beyond an outer perimeter of the light blocking film.
1. A camera module, comprising: 

2. The camera module according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

an imaging device that captures an image; an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin without the transparent resin extending beyond an outer perimeter of the light blocking film.
3. The camera module according to claim 2, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.
2. The camera module according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

4. The camera module according to according to claim 3, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.
3. The camera module according to according to claim 2, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.
5. The camera module according to claim 2, wherein the light blocking film is printed or jet-dispensed on the IR cut filter.
Claims 4&5
5. The imaging apparatus according to claim 4, wherein the light blocking film is printed or jet-dispensed on the IRCF.
9. The package according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

10. The package according to claim 9, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.
2. The camera module according to claim 1, wherein the imaging device and a substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.

3. The camera module according to according to claim 2, wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin.

11. The package according to claim 1, wherein the light blocking film is printed or jet-dispensed on the IR cut filter.

Claims 4&5
5. The imaging apparatus according to claim 4, wherein the light blocking film is printed or jet-dispensed on the IRCF.
15. A method of manufacturing a camera module, comprising: disposing an imaging device on a substrate; stacking an infrared (IR) cut filter on the imaging device via a light blocking film disposed outside of an effective pixel region of the imaging device , , in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film without extending beyond an outer perimeter of the light blocking film.
12. A method of manufacturing a camera module including: an imaging device that captures an image; an infrared light removal unit that removes infrared light toward the imaging device in a stage before the imaging device; and a light collection unit that collects light incident on the imaging device, only the light collection unit and the infrared light removal unit being provided in the stage before the imaging device, wherein the infrared light removal unit is an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin without the transparent resin extending beyond an outer perimeter of the light blocking film, the method comprising: bonding a provisional substrate to an imaging surface of the imaging device; joining a surface of the imaging device bonded to the provisional substrate to a substrate, the provisional substrate not being bonded to the surface of the imaging device; and detaching the provisional substrate from the imaging surface of the imaging device.12. A method of manufacturing a camera module including: an imaging device that captures an image; an infrared light removal unit that removes infrared light toward the imaging device in a stage before the imaging device; and a light collection unit that collects light incident on the imaging device, only the light collection unit and the infrared light removal unit being provided in the stage before the imaging device, wherein the infrared light removal unit is an IR cut filter (IRCF), and a light blocking film is formed in a region of the IRCF, the region corresponding to a region other than an effective pixel region of the imaging device, and wherein a space surrounded by the light blocking film, the IRCF, and an imaging surface of the imaging device is filled with a transparent resin without the transparent resin extending beyond an outer perimeter of the light blocking film, the method comprising: bonding a provisional substrate to an imaging surface of the imaging device; joining a surface of the imaging device bonded to the provisional substrate to a substrate, the provisional substrate not being bonded to the surface of the imaging device; and detaching the provisional substrate from the imaging surface of the imaging device.
16. The method of manufacturing a camera module according to claim 15, further comprising printing or jet-dispensing the light blocking film on the IR cut filter.
14. The method of manufacturing a camera module according to claim 13, wherein the light blocking film is printed or jet-dispensed on the IRCF.
17. The method of manufacturing a camera module according to claim 15, further comprising connecting the imaging device and the substrate by a mutually provided electrode having a through-silicon-via (TSV) structure.

18. The method of manufacturing a camera module according to claim 17, further comprising filling with an underfill resin, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure.
15. The method of manufacturing a camera module according to claim 12, further comprising connecting the imaging device and the substrate by a mutually provided electrode having a through-silicon-via (TSV) structure.

16. The method of manufacturing a camera module according to according to claim 15, further comprising filling with an underfill resin between the imaging device and the substrate, a space other than the connected electrode having the TSV structure.


Claims 1, 2 and 15 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 2 of U.S. Patent No. 10750060 B2, in view of Iwafuchi et al. (US 20120211852 A1, hereinafter “Iwafuchi”). 

Regarding claims 1, 2 and 15, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10750060 B2 (see table above), except wherein the light block film is provided below the IR cut filter at all points; and a transparent resin within the effective pixel region.
However, Iwafuchi discloses wherein the light block film is provided below the IR cut filter at all points; and the transparent resin within the effective pixel region ([0287] Figs. 9-13, [0089]: a UV-curable adhesive member 115 disposed under a seal glass 114 (IRCF) within light receiving surface 110a of the image sensor 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light block film is provided below the IR cut filter at all points; and the transparent resin within the effective pixel region as taught by Iwafuchi into 10750060 B2 device. The suggestion/motivation to do so would have to suppress the generation of flare and ghost (Iwafuchi: [0093]).

Claims 6, 12 and 19 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 2 of U.S. Patent No. 10750060 B2, in view of in view of Fujimori et al. (US 20090246651 A1, hereinafter “Fujimori”). 

Regarding claim 6, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10750060 B2 (see table above), except wherein the connected electrode is formed with Au.
However, Fujimori discloses wherein the connected electrode is formed with Au ([0287]: known electrode is used, examples thereof including a solder ball, a gold stud bump, and a gold plated bump.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the connected electrode is formed with Au as taught by Fujimori into 10750060 B2 device. The suggestion/motivation to do so would have been to allow a high-performance interconnect techniques.

Regarding claim 12, claim 12 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 19, claim 19 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Claims 7, 13 and 20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1&2 of U.S. Patent No. 10750060 B2, in view of Iwafuchi et al. (US 20120211852 A1, hereinafter “Iwafuchi”). 

Regarding claim 7, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1&2 of U.S. Patent No. 10750060 B2 (see table above), except wherein the light blocking film is formed with a black carbon-based resin.
However, Iwafuchi discloses wherein the light blocking film is formed with a black carbon-based resin (Figs. 6-7, [0076]-[0081]: the light shielding member 13 can be made by printing materials for printing on the IRCF 31. The materials for printing are, for example, a carbon filler, epoxy resin or acrylic resin colored black with dye).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light blocking film is printed or jet-dispensed on the IR cut filter as taught by Iwafuchi into 10750060 B2 device. The suggestion/motivation to do so would have been to enhance light shielding property.

Regarding claim 13, claim 13 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Regarding claim 20, claim 20 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 8 and 14 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1&2 of U.S. Patent No. 10750060 B2, in view of Watanabe (US 20060023108 A1, hereinafter “Watanabe”). 

Regarding claim 8, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10750060 B2 (see table above), except wherein the light blocking film is disposed over the connected electrode in a vertical direction.
However, Watanabe discloses wherein the light blocking film is disposed over the connected electrode in a vertical direction (as illustrated by Fig. 1&11, [0048]: the sealing resin 26 seals electrode pads 39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light blocking film is disposed over the connected electrode in a vertical direction as taught by Iwafuchi into t into 10750060 B2 device. The suggestion/motivation to do so would have been to provide a protective layer around the electrical contact connections.

Regarding claim 14, claim 14 has been analyzed with regard to claim 8 and is rejected for the same reasons of obviousness as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi et al. (US 20120211852 A1, hereinafter “Iwafuchi”), in view of Watanabe (US 20050275741 A1, hereinafter “Watanabe”).


Regarding claim 1, Iwafuchi teaches a package (Figs. 2&13: a solid-state imaging apparatus), comprising: 
an imaging device including an effective pixel region (Figs. 2&13, [0051]: image sensor 10 has a light receiving surface 10a in which unit pixels (hereinafter referred to merely as pixels) having photoelectric conversion devices are two-dimensionally arranged in a matrix state); 
a glass layer stacked on the imaging device (as illustrated by Figs. 2&13, [0054]: a glass layer 311 facing the image sensor 10) via a light blocking film disposed outside of the effective pixel region of the imaging device, wherein the light block film is provided below the glass layer at all points (as illustrated by Fig. 13, [0109]: a light shielding member 312 bonded to a lower surface on the glass layer 311; the surface facing the image sensor 110); 
and a transparent resin (as illustrated by Fig.13, [0110]: a resin layer 313) disposed within the effective pixel region, in a space surrounded by an imaging surface of the imaging device, the glass layer, and the light blocking film without extending beyond an outer perimeter of the light blocking film (as illustrated by Fig.13, a cavity is sealed by the glass layer 311 and the resin layer 313 to thereby realize the cavity-less structure (notes that the resin does not extend beyond the outer perimeter of the light shielding member 312)).
Iwafuchi does not teach wherein the glass layer is an infrared (IR) cut filter.
However, Watanabe discloses wherein the glass is an infrared (IR) cut filter (Fig. 2, [0085]: Depending on practical applications, an AR (anti-reflection) coating layer or an IR (Infrared Radiation) resisting coating layer may be formed on the surface of the first transparent plate 14, and on the surface of the second transparent plate 16.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the glass is an infrared (IR) cut filter as taught by Watanabe to Iwafuchi sensor device. The suggestion/ motivation for doing so would be to block infrared radiation.

Regarding claim 11, the Iwafuchi and Watanabe combination teaches the package according to claim 1, in addition Iwafuchi discloses wherein the light blocking film is printed or jet-dispensed on the IR cut filter (Figs. 6-7, [0076]-[0081]: a light shielding member 13 can be made by printing materials on an IRCF 31. As a printing method of the above materials for printing, a screen printing method, an ink-jet printing method or the like is applied.). The suggestion/motivation to do so would have been to enhance light shielding property.

Regarding claim 13, the Iwafuchi and Watanabe combination teaches the package according to according to claim 1, in addition Iwafuchi discloses wherein the light blocking film is formed with a black carbon-based resin (Figs. 6-7, [0076]-[0081]: the light shielding member 13 can be made by printing materials for printing on the IRCF 31. The materials for printing are, for example, a carbon filler, epoxy resin or acrylic resin colored black with dye). The suggestion/motivation to do so would have been to enhance light shielding property.

Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi et al. (US 20120211852 A1, hereinafter “Iwafuchi”), in view of Watanabe (US 20050275741 A1, hereinafter “Watanabe”), and further in view of Nakajoh et al. (US 6,762,796 B1, hereinafter “Nakajoh”).
Regarding claim 2, Iwafuchi teaches a camera module ([0152]: a camera module), comprising: a substrate (Fig.13: a substrate 111); 
an imaging device disposed on the substrate (as illustrated by Figs.8&13, [0085]&[0114]: a CMOS image sensor 110 (hereinafter referred to merely as the image sensor 110) is electrically connected to a substrate 111 having an opening through bumps 112); 
a glass layer stacked on the imaging device (as illustrated by Figs. 2&13, [0054]: a glass layer 311 facing the image sensor 10) via a light blocking film disposed outside of an effective pixel region of the imaging device, wherein the light block film is provided below the glass layer at all points (as illustrated by Fig. 13, [0109]: a light shielding member 312 bonded to a lower surface on the glass layer 311; the surface facing the image sensor 110); 


and a transparent resin disposed within the effective pixel region (as illustrated by Fig.13, [0110]: a resin layer 313), in a space surrounded by an imaging surface of the imaging device, the IR cut filter, and the light blocking film without extending beyond an outer perimeter of the light blocking film (as illustrated by Fig.13, a cavity is sealed by the glass layer 311 and the resin layer 313 to thereby realize the cavity-less structure (notes that the resin does not extend beyond the outer perimeter of the light shielding member 312)).
Iwafuchi does not teach wherein the glass layer is an infrared (IR) cut filter.
However, Watanabe discloses wherein the glass is an infrared (IR) cut filter (Fig. 2, [0085]: Depending on practical applications, an AR (anti-reflection) coating layer or an IR (Infrared Radiation) resisting coating layer to be formed on the surface of the first transparent plate 14, and on the surface of the second transparent plate 16.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the glass is an infrared (IR) cut filter as taught by Watanabe to Iwafuchi sensor device. The suggestion/ motivation for doing so would be to block infrared radiation.
Moreover, the Iwafuchi and Watanabe combination does not teach a case that is disposed on the substrate and surrounds the imaging device; a lens block that is mounted on the case and includes a lens collecting light incident on the imaging device.
However, Nakajoh discloses a case (as illustrated by Fig. 1: lens frame member 21) that is disposed on the substrate (as illustrated by Fig. 1: ceramics substrate 2) and surrounds the imaging device (as illustrated by Fig. 1: semiconductor chip 1); and a lens block that is mounted on the case (as illustrated by Fig. 1, Col. 10 lines 24-28: a support section 32 is provided at a lens frame member 21 to retain an optical member of an optical system, such as a lens member 31) and includes a lens collecting light incident on the imaging device (as illustrated by Fig. 1, light received on the semiconductor chip 1 pass through the a lens member 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case that is disposed on the substrate and surrounds the imaging device; and a lens block that is mounted on the case and includes a lens collecting light incident on the imaging device as taught by Nakajoh to the Iwafuchi and Watanabe combination. The suggestion/ motivation for doing so would be to allow image capturing of an object.

Regarding claim 5, the Iwafuchi, Watanabe and Nakajoh combination teaches the camera module according to claim 2, in addition Iwafuchi discloses wherein the light blocking film is printed or jet-dispensed on the IR cut filter (Figs. 6-7, [0076]-[0081]: a light shielding member 13 can be made by printing materials on an IRCF 31. As a printing method of the above materials for printing, a screen printing method, an ink-jet printing method or the like is applied.). The suggestion/motivation to do so would have been to enhance light shielding property.

Regarding claim 7, the Iwafuchi, Watanabe and Nakajoh combination teaches the camera module according to according to claim 2, in addition Iwafuchi discloses wherein the light blocking film is formed with a black carbon-based resin (Figs. 6-7, [0076]-[0081]: the light shielding member 13 can be made by printing materials for printing on the IRCF 31. The materials for printing are, for example, a carbon filler, epoxy resin or acrylic resin colored black with dye). The suggestion/motivation to do so would have been to enhance light shielding property.

Claims 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Iwafuchi, Watanabe and Nakajoh combination as applied above, in view of Fujimori et al. (US 20090246651 A1, hereinafter “Fujimori”).

Regarding claim 3, the Iwafuchi, Watanabe and Nakajoh combination teaches the camera module according to claim 2, except wherein the imaging device and the substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.
However, Fujimori discloses wherein the imaging device (as illustrated by Fig. 3, image sensor 24) and the substrate (as illustrated by Fig. 3, wiring board 21) are connected by a mutually provided electrode (as illustrated by Fig. 3, electrode 26) having a through-silicon-via (TSV) structure (as illustrated by Fig. 3, [0286]: through electrode 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the imaging device and the substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure as taught by Fujimori into the Iwafuchi, Watanabe and Nakajoh combination. The suggestion/motivation to do so would have been to allow a high-performance interconnect techniques.

Regarding claim 4, the Iwafuchi, Watanabe, Nakajoh and Fujimori combination teaches the camera module according to according to claim 3, in addition Fujimori discloses wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin (as illustrated by Fig. 3, [0285]: an underfill resin 25 between the image sensor 24 and the wiring board 21 for the purpose of improving durability and preventing stray light).

Regarding claim 6, the Iwafuchi, Watanabe, Nakajoh and Fujimori combination teaches the camera module according to claim 3, in addition Fujimori discloses wherein the connected electrode is formed with Au ([0287]: known electrode is used, examples thereof including a solder ball, a gold stud bump, and a gold plated bump.).

Regarding claim 8, the Iwafuchi, Watanabe, Nakajoh and Fujimori combination teaches the camera module according to claim 3, in addition Watanabe discloses wherein the light blocking film is disposed over the connected electrode in a vertical direction (as illustrated by Fig. 1&11, [0048]: the sealing resin 26 seals electrode pads 39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light blocking film is disposed over the connected electrode in a vertical direction as taught by Watanabe into the Iwafuchi, Watanabe and Nakajoh combination. The suggestion/motivation to do so would have been to provide a protective layer around the electrical contact connections.

Claims 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Iwafuchi and Watanabe combination, in view of Fujimori et al. (US 20090246651 A1, hereinafter “Fujimori”).

Regarding claim 9, the Iwafuchi and Watanabe combination teaches the package according to claim 1, except wherein the imaging device and the substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure.
However, Fujimori discloses wherein the imaging device (as illustrated by Fig. 3, image sensor 24) and the substrate (as illustrated by Fig. 3, wiring board 21) are connected by a mutually provided electrode (as illustrated by Fig. 3, electrode 26) having a through-silicon-via (TSV) structure (as illustrated by Fig. 3, [0286]: through electrode 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the imaging device and the substrate are connected by a mutually provided electrode having a through-silicon-via (TSV) structure as taught by Fujimori into Iwafuchi and Watanabe combination. The suggestion/motivation to do so would have been to allow a high-performance interconnect techniques.

Regarding claim 10, the Iwafuchi, Watanabe and Fujimori combination teaches the package according to according to claim 9, in addition Fujimori discloses wherein, between the imaging device and the substrate, a space other than the connected electrode having the TSV structure is filled with an underfill resin (as illustrated by Fig. 3, [0285]: an underfill resin 25 between the image sensor 24 and the wiring board 21 for the purpose of improving durability and preventing stray light).

Regarding claim 12, the Iwafuchi, Watanabe and Fujimori combination teaches the package according to claim 9, in addition Fujimori discloses wherein the connected electrode is formed with Au ([0287]: known electrode is used, examples thereof including a solder ball, a gold stud bump, and a gold plated bump.).
Regarding claim 14, the Iwafuchi, Watanabe and Fujimori combination teaches the package according to claim 9, in addition Watanabe discloses wherein the light blocking film is disposed over the connected electrode in a vertical direction (as illustrated by Fig. 1&11, [0048]: the sealing resin 26 seals electrode pads 39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light blocking film is disposed over the connected electrode in a vertical direction as taught by Watanabe into the combination Iwafuchi and Watanabe. The suggestion/motivation to do so would have been to provide a protective layer around the electrical contact connections.

Regarding claims 15-20, 15, 16, 17, 18, 19 and 20 are rejected for similar reasons as apparatus claims 2, 5, 3, 4, 6, and 7 respectively above and they are fully encompassed method claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697